EX-10.71.20 AMENDED AND RESTATED PROMISSORY NOTE U.S. $6,960,000.00November 12, 2009 Seattle, Washington This Amended and Restated Promissory Note (“Note”) reevidences, amends, restates and supersedes in its entirety but does not in any way satisfy nor discharge the outstanding indebtedness owed under that certain Promissory Note dated as of October 17, 2008, in the original principal amount of $17,595,000, made by Emeritol Dowlen Oaks LLC, Emeritol Saddleridge Lodge LLC, and Emeritol Seville Estates LLC, and payable to the order of the Lender (as hereinafter defined). FOR VALUE
